Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OFFICE ACTION
	This final office action is a response to the reply filed on 6/15/2022.
	Claims 1-20 are pending.
	
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 11-20 are rejected under 35 U.S.C. 102(a) (2) being anticipated by the prior art of record Gray (US 2016/0344629)
Regarding claim 1, the prior art discloses:
A non-transitory computer-readable medium (in one or more of computer, Host, servers CAD tools, EDA tools in one or more of par 51, 76, 78, 201-202, 211, 235-236, 242, 277-279, 292-294, 302-303, 307) storing a configuration template (i.e., one or more of FPGA configurability, configurability of router, configuration bitstream, interconnect fabric, hardware platform, design-under-test, design model, chip design, interconnect network design, topology, network on chip (NOC) configuration, configurable bit width, configuration incorporated by EDA tool, as disclosed in the prior art), which, when accessed by a computing device (see one or more of computer, Host, servers CAD tools, EDA tools in one or more of par 51, 76, 78, 201-202, 211, 235-236, 242, 277-279, 292-294, 302-303, 307), is used by the computing device to generate a RTL (par 10, 15, 130) circuit model of a reconfigurable interconnect framework (i.e.,  FPGA configurability, configurability of router, configuration bitstream, interconnect fabric, hardware platform, design-under-test, design model, chip design, interconnect network design, topology, network on chip (NOC) configuration, configurable bit width, programmable interconnect fabric (par 1-3, 74, 120, 219, 243, 306), the configuration template defining parameters including: 
A first number of reconfigurable stream switch output ports ( output 310, 312 in fig 3) of a stream switch (330 in fig 3 and alternate embodiments of the switch circuit 330 in fig 4-5) of the reconfigurable interconnect framework, each output port having an output port architectural composition, wherein the output port architectural composition is defined by a plurality of N data paths (N data paths are output arrows 310, 312 coupled switch/router in fig 3) of the stream switch, the plurality of N data paths including A data outputs and B control outputs (see control signals coupled to switch 330 (fig 3-5 and related text) to control output), wherein N, A, and B are non-zero integers (None of the number of data paths/channels/ports, output paths/channels/ports and control output signals, in fig 3-5, in the prior art are zero); and 
A second number of reconfigurable stream switch input ports (inputs 302, 304) of the stream switch of the reconfigurable interconnect framework, each input port having an input port architectural composition, wherein the input port architectural composition is defined by a plurality of M data paths (M data paths are arrows 302, 304 coupled to switch/router in fig 3) of the stream switch, the plurality of M data paths including A data inputs and B control inputs (see control signals couple to switch 330 (fig 3-5 are related text) to control input).
(Claim 2) wherein the configuration template is used by the computing device in combination with a database (database/memory in one or more of computer, host, server, CAD tools, EDA tools in one or more of par 51, 76, 78, 201-202, 211, 235-236, 242, 277-279, 292-294, 302-303, 307) to generate the RTL circuit model.
(Claim 3) wherein the configuration template is used by the computing device to simulate (par 27, 307) circuitry.
(Claim 4) wherein the computing device (computer, Host, servers CAD tools, EDA tools in one or more of par 51, 76, 78, 201-202, 211, 235-236, 242, 277-279, 292-294, 302-303, 307) combines the user-edited configuration (designer configure/specify, designer choice/tradeoff, client input, designer instantiates NOC, designer control, designer elect/implement SOC memory, designer configure (par 111-112, 120, 125, 129, 135, 201, 268)) template with a plurality of modules from a logic block (IP) library (abstract, par 248, 284, 285, 289, 290, 307)) to produce the RTL circuit model.
(Claim 5) IC fabrication machinery (par 9, 27, 248) is coupled to the computing device and the computing device, based on the RTL circuit model, controls fabrication of a reconfigurable interconnect framework by the IC fabrication machinery.
(Claim 6) wherein the configuration template defines parameters of an accelerator (abstract, par 50, 62, 67-68, 204, 205, 211-214, 217, 222, 225, 232, 234-235, 253, 263, 276, 278, 282-283, 307) framework and the RTL circuit model includes a model of an accelerator framework based on the configuration template.
(Claim 7) wherein the accelerator framework is a kernel (par 235) accelerator framework.
(Claim 8) wherein the accelerator framework is a pre-processing (in terms of one or more of repeat process, preserves, previously allocated, prior configuration (par 139-140, 147, 151, 218)) accelerator framework.
 (Claim 11) wherein the RTL circuit model is a model of a SOC (abstract, par 2, 8, 12, 51) including the reconfigurable interconnect framework model.
(Claim 12) wherein the parameters defined by the configuration template include stream link configuration parameters of the stream switch, which define a reconfigurable stream switch output port associated with a stream link and one or more reconfigurable stream switch input ports associated with the stream link (i.e., see one or more of abstract, par 3-9, fig 2-5, 11-12, 14).
(Claim 13) wherein the stream link configuration parameters associated with the stream link define a number of communication paths of the stream link and a direction (i.e., see one or more of abstract, par 13-14, 45-46, 53, 82-83, 87-88, 285-286) of each communication path.
Claims 14-20 recite similar subject matter and are rejected for the same reason.

Claims 1-6, 8-9, 11-16 and 18-20 are rejected under 35 U.S.C. 102(a) (2) being anticipated by the prior art of record Fleming (US 2018/0189063)
Regarding claim 1, the prior art discloses:
A non-transitory computer-readable medium (par 248, 252, 346, 362-369) storing a configuration template, which, when accessed by a computing device (par 248, 252, 346, 362-369), is used by the computing device to generate a RTL circuit model (par 131) of a reconfigurable interconnect framework (FPGA (par 88, 94, 111, 181, 188, 191-192) are reprogrammable/ reconfigurable having framework/ topology/ fabric), the configuration (FPGA (par 88, 84, 111, 181, 188, 191-192) are reprogrammable/ reconfigurable having configuration/ mapping/ fabric/ process elements / architecture/ design /topology, in the prior art, as template) template defining parameters including: 
A first number of reconfigurable stream switch output ports (DATA OUTPUT in fig 9) of a stream switch (multiplexers and components coupled to multiplexer in fig 9) of the reconfigurable interconnect framework, each output port having an output port architectural composition, wherein the output port architectural composition is defined by a plurality of N data paths (DATA OUTPUT data paths shown in fig 9) of the stream switch (multiplexers and components coupled to multiplexer in fig 9), the plurality of N data paths including A data outputs (DATA OUTPUTs in fig 9) and B control outputs (CONTROL OUTPUT in fig 9) , wherein N, A, and B are non-zero integers (None of the numbers of DATA OUTPUT, data  ports /paths /channels in fig 9 and CONTROL OUTPUT  in fig 9 are zero); and 
A second number of reconfigurable stream switch input ports (DATA INPUT in fig 9)  of the stream switch (multiplexers and components coupled to multiplexer in fig 9) of the reconfigurable interconnect framework, each input port having an input port architectural composition, wherein the input port architectural composition is defined by a plurality of M data paths (DATA INPUT paths shown in fig 9) of the stream switch, the plurality of M data paths including A data inputs and B control inputs (DATA INPUT and CONTROL INPUT shown in fig 9) 
(Claim 2) wherein the configuration template is used by the computing device in combination with a database (data base in computer, server, work station, storage medium (par 248, 252, 346, 362-369)) to generate the RTL circuit model.
(Claim 3) wherein the configuration template is used by the computing device to simulate (par 50-55, 138) circuitry.
(Claim 4) wherein the computing device (par 346, 365) combines the user-edited configuration (par 84, 98, 131, 178) template with a plurality of modules from a logic block (IP) library (par 346, 365) to produce the RTL circuit model.
(Claim 5) IC fabrication machinery (par 86, 98, 365-366) is coupled to the computing device and the computing device, based on the RTL circuit model, controls fabrication of a reconfigurable interconnect framework by the IC fabrication machinery.
(Claim 6) wherein the configuration template defines parameters of an accelerator (see one or more of abstract, par 5, 9, 12, 15, 18, 20-23, 36-46, fig 1, 3, 6, 8, 11) framework and the RTL circuit model includes a model of an accelerator framework based on the configuration template.
 (Claim 8) wherein the accelerator framework is a pre-processing (i.e., previous processor design, preserving model, compiled data flow graphs, compiled program (par 71-73, 75), previous architecture (par 94), preserver logical view (par 131), pre-determine reference (par 194), existing configuration infrastructure (par 185), previous data flow (par 241), preserve old values par (272), existing model (par 232)) accelerator framework.
(Claim 9) wherein the accelerator framework is a neural accelerator (par 78) framework.
 (Claim 11) wherein the RTL circuit model is a model of a SOC (one or more of par 65, 93, 171, 326, 337, 339, 342, 347, 361) including the reconfigurable interconnect framework model.
(Claim 12) wherein the parameters defined by the configuration template include stream link configuration parameters, which define a reconfigurable stream switch output port associated with a stream link and one or more reconfigurable stream switch input ports associated with the stream link (see one or more of fig 1-4, 6-9, 9-11, 13, 22-23, 25-26, 28-32)
(Claim 13) wherein the stream link configuration parameters associated with the stream link define a number of communication paths of the stream link and a direction of each communication path (par 77).
Claims 14-16, and 18-20 recite similar subject matter and are rejected for the same reason.

Claims 1-6, 8, 10-16 and 18-20 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Baxter (US 2005/0268070)
Regarding claim 1, the prior art discloses:
A non-transitory computer-readable medium storing a configuration template, which, when accessed by a computing device (par 8, 13-15, 18, 136, 138), is used by the computing device to generate a RTL (par 68-72, fig 3) circuit model of a reconfigurable interconnect framework (see one or more of par 60-80 for  FPGA and reconfigurable/reprogrammable interconnects), the configuration template defining parameters including: 
A first number of reconfigurable stream switch output ports (data output ports/ channels from RAM/registers, store/logic in fig 9-11)  of a stream switch ( X-Bar Switch and/or multiplexer coupled to X-Bar Switch in fig 9-11) of the reconfigurable interconnect framework, each output port having an output port architectural composition, wherein the output port architectural composition is defined by a plurality of N data paths (data paths as shown in fig 9-11) of the stream switch ( X-Bar Switch and/or multiplexer coupled to X-Bar Switch in fig 9-11), the plurality of N data paths including A data outputs and B control outputs (see data outputs and control outputs/ signals / lines for fig 9-11 in par 99-113) , wherein N, A, and B are non-zero integers (none of the numbers of data output, data paths/ ports/ channels and  control output/signal / lines for fig 9-11, in the prior art are specified as zero); and 
A second number of reconfigurable stream switch input ports (data input ports/ channels from RAM/registers, store/logic in fig 9-11)  of the stream switch (X-Bar Switch and/or multiplexer coupled to X-Bar Switch in fig 9-11) of the reconfigurable interconnect framework, each input port having an input port architectural composition, wherein the input port architectural composition is defined by a plurality of M data paths (data paths as shown in fig 9-11) of the stream switch (X-Bar Switch and/or multiplexer coupled to X-Bar Switch in fig 9-11), the plurality of M data paths including A data inputs and B control inputs (see data input ports/ channels from RAM/ registers, store/logic in fig 9-11 and control inputs/ signals / lines for fig 9-11 in par 99-113).
(Claim 2) wherein the configuration template is used by the computing device in combination with a database (data base in computer, CAD/EDA tools (par 8, 13-15, 18, 136, 138)) and/or database, memory, library in par 75, 121, 138, 156) to generate the RTL circuit model.
(Claim 3) wherein the configuration template is used by the computing device to simulate (par 14, 82) circuitry.
(Claim 4) wherein the computing device combines the user-edited configuration template with a plurality of modules from a logic block (IP) library to produce the RTL circuit model (par 26, 138, 157-158)
(Claim 5) IC fabrication machinery (par 6, 80, 135) is coupled to the computing device and the computing device, based on the RTL circuit model, controls fabrication of a reconfigurable interconnect framework by the IC fabrication machinery.
(Claim 6) wherein the configuration template defines parameters of an accelerator (par 8, 11, 15, 18, 158) framework and the RTL circuit model includes a model of an accelerator framework based on the configuration template.
 (Claim 8) wherein the accelerator framework is a pre-processing (optimized interconnection scheme (par 10), existing processors (par 21), using individually optimized hardware (par 156)) accelerator framework.
 (Claim 10) wherein the accelerator framework is a convolutional (par 63, 67, 89) accelerator framework.
(Claim 11) wherein the RTL circuit model is a model of a SOC (par 11) including the reconfigurable interconnect framework model.
(Claim 12) wherein the parameters defined by the configuration template include stream link configuration parameters, which define a reconfigurable stream switch output port associated with a stream link and one or more reconfigurable stream switch input ports associated with the stream link (see one or more of fig 1-5, 7-13, 16-17)
(Claim 13) wherein the stream link configuration parameters associated with the stream link define a number of communication paths of the stream link and a direction of each communication path (see fig 1-2, 4-11, 13-16) arrows indicate communication flows/ path/ pipeline/ transmission and communication directions)
Claims 14-16 and 18-20 recite similar subject matter and are rejected for the same reason.


Response to Applicant remarks

Regarding Double Patenting Rejection  
The terminal disclaimer (TD) filed on 6/15/2022, to overcome the double patenting rejection to US patent numbers 10,417,364 and 10,402,527, have been approved.
	However, the TD is incomplete because the TD fails to include/address the US patent number 10,872,186 that the Examiner included in the double patenting rejection, see page 3 of the office action mailed on 3/23/2022.  
Therefore, claims 1-20 are still under double patenting rejection to US patent number 10,872,186.

		

Regarding 35 USC 102 Rejection
The amendments do not overcome the prior art of record, therefore, the  previous 102 rejections are maintained and updated to reflected the amendment as detailed above.


						Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL DINH/Primary Examiner, Art Unit 2851